Mr. Justice Wilkin delivered the opinion of the court:' Upon an examination of the record we find that the parties, by their stipulation in the circuit court in the .forcible detainer proceeding, abandoned the contract which is the basis of complainant’s bill. That proceeding was begun August 31,1899, against plaintiff in error, to recover the possession of the lands herein involved. A hearing before the justice resulted in_ a judgment in favor of the plaintiff. The defendant appealed the case to the circuit court, but before the cause was heard in that court the parties entered into a stipulation of settlement, as follows: “It is hereby stipulated and agreed herein between the parties hereto, as follows: - “First—That judgment shall this day be entered herein for plaintiff for possession of the premises described in the complaint herein and for costs of suit against defendant. “Second—That the damages from the date of the judgment before the justice of the peace to this date for withholding premises from plaintiff shall be and the same are hereby fixed at the sum of $20, and the same is full damages on said bond, except costs herein taxed to date. “Third—That plaintiff, joined by his wife, shall quit-claim to defendant at once the following described parts of the said premises: Commencing at a point three rods north of the north-east corner of lot No. 1, in Ellisville; thence north twelve rods; thence west six rods; thence south twelve rods; thence east six rods to the place of beginning, being part of the southwest quarter of section 32, township 8, north, range 2, east of fourth principal meridian, in Fulton county, Ill. 1 ‘Fourth—That writ of possession is not to issue herein until after November 9, A. D. 1899; that defendant will surrender possession of all the premises described in the complaint herein, except the six by twelve rods described in clause 3 of this stipulation, to plaintiff on November 10, A. D. 1899. “Dated at Lewistown, Illinois, October 31, A. D. 1899. John Barlow, Chas. F. Robison.” A judgment was entered in accordance with this stipulation, and a deed was made to plaintiff in error for the six by twelve rod piece mentioned therein. Plaintiff in error continued in possession of the whole of the lands for some time thereafter, but entered into a written lease from Barlow therefor. The making of this stipnlation, the deed and the lease, clearly amount to an abandonment of the rights of plaintiff in error in the contract for a deed upon which he relies in this proceeding. These facts are in no way explained by the plaintiff in error by way of justifying his course in the filing of this bill. Under the evidence we are at a loss to perceive how the chancellor could have done otherwise than dismiss the bill for want of equity. The decree of the circuit court will accordingly be affirmed. Decree affirmed.